Case: 2:19-cv-03634-ALM-KAJ Doc #: 101 Filed: 05/12/20 Page: 1 of 1 PAGEID #: 6720




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                            :
                                                     :   Case No. 2:19-cv-03634
               Plaintiff,                            :
                                                     :   JUDGE ALGENON L. MARBLEY
       v.                                            :
                                                     :   Magistrate Judge Jolson
RONALD E. SCHERER, et al.,                           :
                                                     :
                                                     :
               Defendants.                           :


                                            ORDER

       This matter is before the Court on Defendant Ronald E. Scherer’s Motion for a Settlement

Conference. Doc. 61. The parties have already submitted multiple motions for summary judgment

which, if granted, would resolve this case. The Court, therefore, declines to order a settlement

conference at this time. Accordingly, Defendant’s Motion [#61] is DENIED. If appropriate, the

Court will include a date for a settlement conference                             Order.
                                             nference within the case Schedulingg Or

       IT IS SO ORDERED.

                                             ___
                                             ALGENON
                                             ALGEENOON L. MARBLEY
                                                          MARBL
                                                              BL
                                                               LE
                                                                EY
                                                                 Y
                                             CHIEFF UNITED
                                                    UN
                                                    UNIT
                                                      ITED STATES
                                                        ED S       DISTRICT JUDGE
                                                             TATES DISTRIC

DATED: May 12, 2020




                                                1
